DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10, 11, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Pub. No. DE 102007022247 A1 by Dausmann et al. (“Dausmann”).

As to claim 1, Dausmann discloses a display apparatus configured to project display information in the field of view of a user of a vehicle with a dashboard and a front window (Dausmann, projection device 16, holographic imaging optics 19, windshield 21, and dashboard 23, Figure 4)(Dausmann, The light beams 18 emanating from the projection device impinge on a holographic imaging optics 19 corresponding to the exemplary embodiment. About this the image is reflected according to the rays 20 on a windshield 21 of the vehicle. The holographic imaging optics 19 are let into a dashboard 22 of the vehicle. A virtual image 23 results in the visual horizon 17, illustrated by the image arrow. Figure 4, ¶ [0050]), comprising: 
an imaging device (Dausmann, projection device 16, Figure 4) adapted to generate a light field carrying the display information (Dausmann, A projection device 16 generates an image of the information to be determined, which is to be superimposed on the axis of a visual horizon 17 for a driver. Figure 4, ¶ [0050]),
a hologram device (Dausmann, holographic imaging optics 19, Figure 4) which, in an arrangement below the field of view of the user, is adapted for deflecting the light field to the front window and for generating a virtual image of the display information in the field of view of the user (Dausmann, The holographic imaging optics 19 can nevertheless reflect the image to the correct point in the visual horizon 17, Figure 4, ¶ [0051]), As shown in figure 4 of Dausmann, the holographic imaging optics 19 is placed on the dashboard 22 which is below the user’s field of view.
a control device adapted to control the imaging device (Dausmann, A projection device 16 generates an image of the information to be determined, which is to be superimposed on the axis of a visual horizon 17 for a driver. Figure 4, ¶ [0050]), While Dausmann does not expressly disclose a control device explicitly, it is inherent that the projection device include a controller/processor in order to produce an image as disclosed.
wherein
the hologram device is configured for generating the virtual image, the imaging device is arranged above the hologram device and on a side of the hologram device facing the field of view of the user (Dausmann, a projection device which can be made relatively small and is arranged essentially above or on the driver's side in relation to the dashboard. It can also be arranged to the side of the driver in the area of a rear-view mirror, Figure 4, ¶ [0032]).
As to claim 2, Dausmann discloses the display apparatus wherein
the hologram device is configured for generating the virtual image (Dausmann, The holographic imaging optics 19 can nevertheless reflect the image to the correct point in the visual horizon 17, Figure 4, ¶ [0051]) with an arrangement of the imaging device above the dashboard of the vehicle (Dausmann, a projection device which can be made relatively small and is arranged essentially above or on the driver's side in relation to the dashboard. It can also be arranged to the side of the driver in the area of a rear-view mirror, Figure 4, ¶ [0032]).
As to claim 3, Dausmann discloses the display apparatus wherein
the hologram device is configured for generating the virtual image (Dausmann, The holographic imaging optics 19 can nevertheless reflect the image to the correct point in the visual horizon 17, Figure 4, ¶ [0051]) with an arrangement of the imaging device on a rear-view mirror unit of the vehicle (Dausmann, a projection device which can be made relatively small and is arranged essentially above or on the driver's side in relation to the dashboard. It can also be arranged to the side of the driver in the area of a rear-view mirror, Figure 4, ¶ [0032]).
As to claim 4, Dausmann discloses the display apparatus wherein
the imaging device includes a projector device with a projector arranged to generate the light field and with an intermediate screen configured to generate a real intermediate image of the light field emitted by the projector (Dausmann, The light beams 18 emanating from the projection device impinge on a holographic imaging optics 19 corresponding to the exemplary embodiment. About this the image is reflected according to the rays 20 on a windshield 21 of the vehicle. The holographic imaging optics 19 are let into a dashboard 22 of the vehicle. A virtual image 23 results in the visual horizon 17, illustrated by the image arrow. Figure 4, ¶ [0050]).
As to claim 5, Dausmann discloses the display apparatus wherein
the intermediate screen includes a hologram formed for directionally directing the light field from the projector device to the hologram device (Dausmann, The holographic imaging optics 19 can nevertheless reflect the image to the correct point in the visual horizon 17, Figure 4, ¶ [0051]).
As to claim 7, Dausmann discloses the display apparatus wherein
the hologram device includes a reflective holographic optical element forming a tilted off-axis mirror (Dausmann, A light beam 8 radiates through the reflection hologram 1 and hits the reflection hologram 3 and is directed perpendicularly to the reflection hologram 1 there. The Bragg conditions are now also met for the reflection hologram 1 and the light beam is directed obliquely in the direction of the reflection hologram 6, from which it travels away unaffected by the reflection holograms 1 and 3. Each of the three reflection holograms 1, 3 and 6 has its own task, e.g.  magnifying glass function, "off axis" mirror or side deflection. Figure 2, ¶ [0046]).
As to claim 8, Dausmann discloses the display apparatus wherein
the hologram device includes at least one phase volume hologram representing the off-axis mirror (Dausmann, the carrier layers (2, 4, 7, 11, 13) contain volume holograms, Figure 2, Claim 10) (Dausmann, A light beam 8 radiates through the reflection hologram 1 and hits the reflection hologram 3 and is directed perpendicularly to the reflection hologram 1 there. The Bragg conditions are now also met for the reflection hologram 1 and the light beam is directed obliquely in the direction of the reflection hologram 6, from which it travels away unaffected by the reflection holograms 1 and 3. Each of the three reflection holograms 1, 3 and 6 has its own task, e.g.  magnifying glass function, "off axis" mirror or side deflection. Figure 2, ¶ [0046]).
As to claim 10, Dausmann discloses the display apparatus wherein
the hologram device is configured for an exposed arrangement on a surface of the dashboard of the vehicle. As shown in figure 4 of Dausmann, the holographic imaging optics 19 is placed on the dashboard 22.
As to claim 11, Dausmann discloses the display apparatus wherein
the hologram device is configured for an arrangement directly on the dashboard of the vehicle. As shown in figure 4 of Dausmann, the holographic imaging optics 19 is placed on the dashboard 22.
As to claim 17, Dausmann discloses a display for projecting display information in the field of view of a user of a vehicle (Dausmann, The light beams 18 emanating from the projection device impinge on a holographic imaging optics 19 corresponding to the exemplary embodiment. About this the image is reflected according to the rays 20 on a windshield 21 of the vehicle. The holographic imaging optics 19 are let into a dashboard 22 of the vehicle. A virtual image 23 results in the visual horizon 17, illustrated by the image arrow. Figure 4, ¶ [0050]),, comprising the steps of:
generating a light field carrying said display information with an imaging device (Dausmann, A projection device 16 generates an image of the information to be determined, which is to be superimposed on the axis of a visual horizon 17 for a driver. Figure 4, ¶ [0050]), and
deflecting the light field to a front window of the vehicle in the field of view of the user and generating a virtual image of the display information on the side of the front window facing away from the user with a hologram device (Dausmann, holographic imaging optics 19, Figure 4) which is arranged in a region below the field of view of the user (Dausmann, The holographic imaging optics 19 can nevertheless reflect the image to the correct point in the visual horizon 17, Figure 4, ¶ [0051]), As shown in figure 4 of Dausmann, the holographic imaging optics 19 is placed on the dashboard 22 which is below the user’s field of view.
wherein 
the imaging device is disposed above the hologram device and on a side of the hologram device facing the field of view of the user (Dausmann, a projection device which can be made relatively small and is arranged essentially above or on the driver's side in relation to the dashboard. It can also be arranged to the side of the driver in the area of a rear-view mirror, Figure 4, ¶ [0032]).
As to claim 20, Dausmann discloses a display provided with a display apparatus according to claim 1 (Dausmann, a display device for displaying information on a vehicle, ¶ [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 9, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over German Pub. No. DE 102007022247 A1 by Dausmann et al. (“Dausmann”) in view of U.S. Pub. No. 2012/0099170 by Shikii et al. (“Shikii”).

As to claim 6, Dausmann does not expressly disclose the display apparatus wherein
the imaging device includes a liquid crystal screen adapted to generate the light field, said liquid crystal screen being provided with narrow band backlighting.
Shikii teaches a see-through display device wherein the imaging device includes a liquid crystal screen adapted to generate the light field (Shikii, The laser beam LB passing through the lens 121 is reflected by the return mirror 122 toward the liquid crystal panel 123, so that the liquid crystal panel 123 is two-dimensionally illuminated with the laser beam LB. Figure 1, ¶ [0056]), said liquid crystal screen being provided with narrow band backlighting (Shikii, if a laser source is used as a light source, the HUD may achieve highly efficient light utilization due to a narrow wavelength band of the laser beam. ¶ [0009]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dausmann’s projection device to include Shikii’s projection optical system with liquid crystal panel because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Shikii’s projection optical system with liquid crystal panel permits additional control of the displayed image.  This known benefit in Shikii is applicable to Dausmann’s projection device as they both share characteristics and capabilities, namely, they are directed to vehicular projected displays.  Therefore, it would have been recognized that modifying Dausmann’s projection device] to include Shikii’s projection optical system with liquid crystal panel would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Shikii’s projection optical system with liquid crystal panel in vehicular projected displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Dausmann, as modified by Shikii, teaches projection device with a liquid crystal panel with a narrow band backlight.
As to claim 9, Dausmann does not expressly disclose the display apparatus wherein
the hologram device includes a broadband RGB hologram or a stack of multiple narrowband holograms adapted for different wavelengths.
Shikii teaches a see-through display device wherein the hologram device includes a broadband RGB hologram or a stack of multiple narrowband holograms adapted for different wavelengths (Shikii, The HUD 100A shown in FIG. 4 has a projection optical system 120 like the HUD 100 described with reference to FIG. 1. However, unlike the HUD 100 described with reference to FIG. 1, the HUD 100A comprises a light source 150 having a red semiconductor laser source 110R, a green semiconductor laser source 110G, and a blue semiconductor laser source 110B. The red, green and blue semiconductor laser sources 110R, 110E 110B emit red, green and blue laser beams LB(r), LB(g), LB(b), respectively. In this embodiment, the red, green and blue semiconductor laser sources 110R, 110G, 110B are exemplified as the light source elements. Figure 4, ¶ [0085]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dausmann’s projection system to include Shikii’s light source with multiple colors because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Shikii’s light source with multiple colors permits additional displayable colors.  This known benefit in Shikii is applicable to Dausmann’s projection system as they both share characteristics and capabilities, namely, they are directed to a holographic optical system for a vehicle head-up display.  Therefore, it would have been recognized that modifying Dausmann’s projection system to include Shikii’s light source with multiple colors would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Shikii’s light source with multiple colors in a vehicle head-up display and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Dausmann, as modified by Shikii, teaches the multi-color light sources. 
As to claim 13, Dausmann does not expressly teach the display apparatus further comprising
a temperature sensor device which is adapted to detect the temperature of the hologram device and is coupled to the control device, the control device being adapted to control the imaging device in dependency on the detected temperature of the hologram device in such a way that the light field generated by the imaging device is at least one of shifted and deformed in dependency on the detected temperature and a temperature-dependent change in the virtual image of the display information is compensated.
Shikii teaches a see-through display device further comprising
a temperature sensor device (Shikii, temperature sensor 160, Figure 6) which is adapted to detect the temperature of the hologram device and is coupled to the control device (Shikii, a temperature sensor 160 which measures a temperature of the volume hologram 200 itself and/or temperature around the volume hologram 200, Figure 6, ¶ [0125]), the control device being adapted to control the imaging device in dependency on the detected temperature of the hologram device in such a way that the light field generated by the imaging device is at least one of shifted and deformed in dependency on the detected temperature and a temperature-dependent change in the virtual image of the display information is compensated (Shikii, if the temperature around the red, green and/or blue semiconductor laser sources 110R, 110G, 110B goes up, the wavelengths of the red, green and blue laser beams LB(r), LB(g), LB(b) are shifted to the longer wavelength side. Figure 5, ¶ [0091]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dausmann’s display system to include Shikii’s temperature sensor because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Shikii’s temperature sensor permits image source correction based on the sensed temperature to maintain the proper color properties.  This known benefit in Shikii is applicable to Dausmann’s display system as they both share characteristics and capabilities, namely, they are directed to vehicular projected displays.  Therefore, it would have been recognized that modifying Dausmann’s display system to include Shikii’s temperature sensor would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Shikii’s temperature sensor in vehicular projected displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Dausmann, as modified by Shikii, teaches the temperature sensor detecting the temperature around the color light sources and compensate based on the temperature.
As to claim 14, Dausmann, as modified by Shikii, teaches the display apparatus wherein the temperature sensor device is adapted to detect the temperature in dependency on at least one diffraction feature of the hologram device (Shikii, a temperature sensor 160 which measures a temperature of the volume hologram 200 itself and/or temperature around the volume hologram 200, Figure 6, ¶ [0125])( Shikii, The interference fringes for diffracting the red, green and blue laser beams LB(r), LB(g), LB(b) are recorded in the volume hologram 200A. ¶ [0134]). As shown in figures 2A and 2B of Shikii, the interference fringes 201 are formed in the volume hologram 200 wherein the temperature sensor detects the temperature. In addition, the motivation used is the same as in the rejection of claim 13.
	As to claim 18, Dausmann does not expressly teach the display apparatus further comprising the steps of 
recording the temperature of the hologram device, and
controlling the imaging device in dependency on the detected temperature of the hologram device.
Shikii teaches a see-through display device further comprising
recording the temperature of the hologram device (Shikii, a temperature sensor 160 which measures a temperature of the volume hologram 200 itself and/or temperature around the volume hologram 200, Figure 6, ¶ [0125]), and 
controlling the imaging device in dependency on the detected temperature of the hologram device (Shikii, if the temperature around the red, green and/or blue semiconductor laser sources 110R, 110G, 110B goes up, the wavelengths of the red, green and blue laser beams LB(r), LB(g), LB(b) are shifted to the longer wavelength side. Figure 5, ¶ [0091]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dausmann’s display system to include Shikii’s temperature sensor because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Shikii’s temperature sensor permits image source correction based on the sensed temperature to maintain the proper color properties.  This known benefit in Shikii is applicable to Dausmann’s display system as they both share characteristics and capabilities, namely, they are directed to vehicular projected displays.  Therefore, it would have been recognized that modifying Dausmann’s display system to include Shikii’s temperature sensor would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Shikii’s temperature sensor in vehicular projected displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Dausmann, as modified by Shikii, teaches the temperature sensor detecting the temperature around the color light sources and compensate based on the temperature.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over German Pub. No. DE 102007022247 A1 by Dausmann et al. (“Dausmann”) in view of U.S. Patent No. 4,968,117 by Chern et al. (“Chern”).

As to claim 12, Dausmann does not expressly disclose the display apparatus wherein
the hologram device has an anti-reflective surface.
Chern teaches a display system wherein the hologram device has an anti-reflective surface (Chern, diffraction-type optical combiner with an antireflective coating 28 on the surface 47, Figure 9, Column 19, Rows 3-16).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dausmann’s holographic imaging optics to include Chern’s antireflective coated combiner because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Chern’s antireflective coated combiner permits improved display properties for the driver of the car in order to properly see through the hologram display.  This known benefit in Chern is applicable to Dausmann’s holographic imaging optics as they both share characteristics and capabilities, namely, they are directed to display systems.  Therefore, it would have been recognized that modifying Dausmann’s holographic imaging optics to include Chern’s antireflective coated combiner would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Chern’s antireflective coated combiner in display systems and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Dausmann, as modified by Chern, teaches an antireflective coating on the volume hologram.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over German Pub. No. DE 102007022247 A1 by Dausmann et al. (“Dausmann”)  in view of U.S. Pub. No. 2015/0029567 by Collin et al. (“Collin”).

As to claim 15, Dausmann does not expressly disclose the display apparatus wherein further comprising
a wavelength sensor device which is adapted for detecting at least one emission wavelength of the imaging device and is coupled with the control device, wherein
the control device is adapted to control the imaging device in dependency on the detected at least one emission wavelength of the imaging device in such a way that the light field generated by the imaging device is at least one of displaced and deformed in dependency on the detected at least one emission wavelength and a wavelength-dependent change in the diffraction direction of the hologram device is compensated.
Collin discloses a holographic sight comprising
a wavelength sensor device which is adapted for detecting at least one emission wavelength of the imaging device and is coupled with the control device (Collin, a wavelength sensor measures the output wavelength of the VCSEL. This information may then be used by the control system to adjust the current to the VCSEL, allowing a desired output wavelength to be achieved. ¶ [0018]), wherein
the control device is adapted to control the imaging device in dependency on the detected at least one emission wavelength of the imaging device in such a way that the light field generated by the imaging device is at least one of displaced and deformed in dependency on the detected at least one emission wavelength and a wavelength-dependent change in the diffraction direction of the hologram device is compensated (Collin, a wavelength sensor measures the output wavelength of the VCSEL. This information may then be used by the control system to adjust the current to the VCSEL, allowing a desired output wavelength to be achieved. ¶ [0018])(Collin, the control system may be used to adjust the position of a holographic image in the sight. For example, changes in wavelength may cause a change in the perceived vertical position of the holographic image in the sight. As such, the wavelength may be adjusted so as to compensate for elevation. ¶ [0030]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dausmann’s projected HUD to include Collin’s wavelength sensing and compensation because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Collin’s holographic display is comparable to Dausmann’s projected HUD because both present holographic images to a user.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Dausmann’s projected HUD to include Collin’s wavelength sensing and compensation with the predictable result of adjust the display in order to properly perceive the holographic image.
	Thus, Dausmann, as modified by Collin, teaches the wavelength sensor determining a compensation of the hologram device.
As to claim 19, Dausmann does not expressly disclose the display apparatus wherein further comprising the steps of
detecting at least one emission wavelength of the imaging device, and
controlling the imaging device in dependency on the detected at least one emission wavelength of the projector device.
Collin discloses a holographic sight comprising
detecting at least one emission wavelength of the imaging device (Collin, a wavelength sensor measures the output wavelength of the VCSEL. This information may then be used by the control system to adjust the current to the VCSEL, allowing a desired output wavelength to be achieved. ¶ [0018]), wherein
controlling the imaging device in dependency on the detected at least one emission wavelength of the projector device (Collin, a wavelength sensor measures the output wavelength of the VCSEL. This information may then be used by the control system to adjust the current to the VCSEL, allowing a desired output wavelength to be achieved. ¶ [0018])(Collin, the control system may be used to adjust the position of a holographic image in the sight. For example, changes in wavelength may cause a change in the perceived vertical position of the holographic image in the sight. As such, the wavelength may be adjusted so as to compensate for elevation. ¶ [0030]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dausmann’s projected HUD to include Collin’s wavelength sensing and compensation because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Collin’s holographic display is comparable to Dausmann’s projected HUD because both present holographic images to a user.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Dausmann’s projected HUD to include Collin’s wavelength sensing and compensation with the predictable result of adjust the display in order to properly perceive the holographic image.
	Thus, Dausmann, as modified by Collin, teaches the wavelength sensor determining a compensation of the hologram device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over German Pub. No. DE 102007022247 A1 by Dausmann et al. (“Dausmann”) in view of U.S. Pub. No. 2015/0116799 by Someno (“Someno”).

As to claim 16, Dausmann does not expressly teach the display apparatus further comprising
an image height adjustment device which is provided for adapting the position of the virtual image to the head height of the user.
Someno teaches a holographic image display with a mirror adjustment system wherein
an image height adjustment device which is provided for adapting the position of the virtual image to the head height of the user (Someno, While the holographic image is formed on the screen 51 by causing the laser unit 27A and the laser unit 27B of the first light emitter 23A and the second light emitter 23B to emit light, the angles of the light sending mirror 34 and the first intermediate mirror 35 are adjusted, so that the image formation position of the holographic image in the screen 51 is adjusted to be in a specified region. ¶ [0096]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dausmann’s holographic display to include Someno’s mirror adjustment because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Someno’s mirror adjustment permits the mirror being adjustable in order to be placed in the driver’s field of view based on their height.  This known benefit in Someno is applicable to Dausmann’s holographic display as they both share characteristics and capabilities, namely, they are directed to head-up displays.  Therefore, it would have been recognized that modifying Dausmann’s holographic display to include Someno’s mirror adjustment would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Someno’s mirror adjustment in head-up displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Dausmann, as modified by Someno, teaches the mirror adjustment for the holographic imaging optics.

Response to Arguments
Applicant’s arguments, see pages 6-13 of remarks, filed 29 July 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of German Pub. No. DE 102007022247 A1 by Dausmann et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

UK Pub. No. GB 2269681 A by Watanabe et al. teaches a head up display system which includes a projection display unit placed on the ceiling of vehicle and reflecting light off a reflecting board on the dashboard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691